                               UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF OREGON
PETER C. McKITTRICK                      1001 S.W. FIFTH AVENUE, # 700              M. CAROLINE CANTRELL
   BANKRUPTCY JUDGE                        PORTLAND, OREGON 97204                              LAW CLERK

                                                 (503) 326-1536                      BETHANY COLEMAN-FIRE
                                                                                             LAW CLERK
                                                                                         TONIA McCOMBS
                                                                                             LAW CLERK


                                             October 11, 2018



   Peter Szanto
   11 Shore Pine
   Newport Beach, CA 92657

   Carla Gowen McClurg (via ECF)
   Office of the United States Trustee
   620 SW Main Street, Room 213
   Portland, OR 97205


           Re:        US Trustee v. Peter Szanto, Adv. No. 18-3022-pcm

   Dear Mr. Szanto and Ms. McClurg:

           The purpose of this letter is to rule on the motion to dismiss filed by the United States
   Trustee (the UST) in the above referenced adversary proceeding. For the reasons set forth below,
   I will enter an order granting the UST’s motion to dismiss. I will also address defendant Peter
   Szanto’s (Debtor’s) demand for a jury trial and statement, in his amended answer, that he does
   not consent to entry of final judgment by this Court.

                                                Background1

          The Court converted Debtor’s main bankruptcy case, case number 16-33185-pcm7, from
   chapter 11 to chapter 7 in early December of 2017. In March of 2018, the UST filed a Complaint
   for Denial of Discharge (the Complaint) against Debtor, thus initiating this adversary proceeding.
   The UST alleges in the Complaint that Debtor should be denied a discharge under various
   provisions of § 727(a).2 Debtor asserts two counterclaims against the UST in his amended
   answer. Doc. 53.


           1
                   The following background facts are taken from the records and proceedings held to
   date in this adversary proceeding.
           2
                 Unless otherwise indicated, all chapter and section references are to the Bankruptcy
   Code, 11 U.S.C. §§ 101-1330.

                            Case 18-03022-pcm         Doc 139      Filed 10/11/18
Peter Szanto
Carla Gowen McClurg
October 11, 2018
Page 2

        Debtor's first counterclaim against the UST is identified as a claim for Failure to
Supervise/Negligent Supervision. Debtor alleges that the UST has a duty to supervise debtors in
bankruptcy and, rather than fulfill that duty, the UST "lay in wait, in anticipation . . . that some
misdeed might occur." Amended Answer, p. 73. Debtor alleges that the UST violated its duty
by failing to catch certain errors in reports he filed during his chapter 11 case, thereby
intentionally allowing the situation "to get ‘out-of-control." Amended Answer, p. 75. Debtor
requests dismissal of the § 727 complaint and seeks damages in an unspecified amount.

        Debtor's second counterclaim is identified as a claim for Spoilation/Manipulation of
Evidence and Fraudulent Use of a Credit Card. Debtor alleges that the UST conspired with two
other people to make it appear that he used a credit card to pay for certain deposition services
during his chapter 11 case, improperly used evidence of those charges in connection with the
hearing on conversion of his case to chapter 7, and destroyed evidence of Debtor's alleged cash
credits, which Debtor maintains were the true source of payment for the deposition expenses.
Debtor requests damages in an unspecified amount.

       Debtor’s amended answer also includes a demand for a jury trial and a statement that he
“does not consent to entry of final orders by the bankruptcy court and demands further
proceedings by the District Court!!” Amended Answer, p. 3 (Emphasis in original).

       After Debtor filed his amended answer, The UST first moved to dismiss the
counterclaims on August 15, 2018. Doc. 60. The UST argued that both counterclaims should
be dismissed pursuant to Fed. R. Civ. P. 12(b)(6) because Debtor failed to plead facts
demonstrating he is entitled to relief under any recognized legal theory.

       On August 27, 2018, the UST filed a First Amended Motion to Dismiss (the Amended
Motion to Dismiss), Doc. 64, raising, for the first time, the argument that Debtor's counterclaims
should be dismissed on the basis of sovereign immunity.

        Debtor thereafter filed a document captioned Debtor/Defendant's Response to Motion to
Dismiss (and Improperly Filed 1st Amended Motion to Dismiss)(the Response). Doc. 65.
Debtor stated in the Response his belief that I should "disregard" the Amended Motion to
Dismiss because it was procedurally improper and untimely. On August 30, 2018, I entered an
order rejecting Debtor's position and giving Debtor 14 days to file a response to the Amended
Motion to Dismiss. Doc. 66. Debtor did not file a response to the Amended Motion to Dismiss
and has not otherwise addressed the substance of the grounds for dismissal asserted by the UST.

        Debtor’s counterclaims will be dismissed on the basis that the court lacks subject matter
jurisdiction over those claims based on sovereign immunity.3




       3
                Because I conclude that I do not have jurisdiction over the counterclaims, I will not
decide whether Debtor’s counterclaims should be dismissed for failure to state a claim under Fed.
R. Civ. P. 12(b)(6).

                       Case 18-03022-pcm          Doc 139     Filed 10/11/18
Peter Szanto
Carla Gowen McClurg
October 11, 2018
Page 3

                                             Analysis

       I. Amended Motion to Dismiss

        “‘Sovereign immunity shields the United States from suit absent a consent to be sued that
is unequivocally expressed.’” Hunsaker v. United States, 2018 U.S. App. LEXIS 24721, *4
(9th Cir. August 30, 2018)(quoting United States v. Bormes, 568 U.S. 6, 9-10 (2012)).

       “It is well settled that the United States is a sovereign, and, as such, is immune from suit
       unless it has expressly waived such immunity and consented to be sued. Such waiver
       cannot be implied, but must be unequivocally expressed. Where a suit has not been
       consented to by the United States, dismissal of the action is required . . . . [because] the
       existence of such consent is a prerequisite for jurisdiction." Gilbert v. Da Grossa, 756
       F.2d 1455, 1458 (9th Cir. 1985) (internal quotation marks and citations omitted). Unless
       McGuire “satisfies the burden of establishing that its action falls within an unequivocally
       expressed waiver of sovereign immunity by Congress, it must be dismissed.” Dunn &
       Black v. United States, 492 F.3d 1084, 1088 (9th Cir. 2007).

McGuire v. United States, 550 F.3d 903, 910 (9th Cir. 2008). See also Balser v. Dept. of
Justice, Office of U.S. Trustee, 327 F.3d 903, 907 (9th Cir. 2003)(“A court lacks subject matter
jurisdiction over a claim against the United States if it has not consented to be sued on that
claim.”). A statute waiving immunity must be strictly construed in favor of the sovereign.
Miller v. United States, 66 F.3d 220, 222 (9th Cir. 1995).

        The assertion of a claim against a United States Trustee is considered to be a claim
against the United States for purposes of analyzing sovereign immunity. Balser, 327 F.3d at 907.
The party asserting a claim in a federal court bears the burden of establishing the court’s
jurisdiction. In re Mitchell, 222 B.R. 877, 880 (9th Cir. BAP 1998). Debtor has not met his
burden of establishing that I have jurisdiction over the counterclaims.

        Debtor has not identified any statute waiving immunity in this case. “[S]ection 106
specifies the circumstances under which Congress has waived the sovereign immunity of the
United States in bankruptcy proceedings” involving the federal government. 2 COLLIER ON
BANKRUPTCY ¶ 106.03 (Richard Levin & Henry J Sommer eds., 16th ed.). That provision
provides:

       (a) Notwithstanding an assertion of sovereign immunity, sovereign immunity is
       abrogated as to a governmental unit to the extent set forth in this section with respect to
       the following:

               (1) Sections 105, 106, 107, 108, 303, 346, 362, 363, 364, 365, 366, 502, 503,
               505, 506, 510, 522, 523, 524, 525, 542, 543, 544, 545, 546, 547, 548, 549, 550,
               551, 552, 553, 722, 724, 726, 744, 749, 764, 901, 922, 926, 928, 929, 944, 1107,
               1141, 1142, 1143, 1146, 1201, 1203, 1205, 1206, 1227, 1231, 1301, 1303, 1305,
               and 1327 of this title.

               (2) The court may hear and determine any issue arising with respect to the

                      Case 18-03022-pcm         Doc 139      Filed 10/11/18
Peter Szanto
Carla Gowen McClurg
October 11, 2018
Page 4

              application of such sections to governmental units.

       *****

       (b) A governmental unit that has filed a proof of claim in the case is deemed to have
       waived sovereign immunity with respect to a claim against such governmental unit that is
       property of the estate and that arose out of the same transaction or occurrence out of
       which the claim of such governmental unit arose.

       (c) Notwithstanding any assertion of sovereign immunity by a governmental unit, there
       shall be offset against a claim or interest of a governmental unit any claim against such
       governmental unit that is property of the estate.

       Immunity is not waived under subsection (a) of § 106 for at least two independent

reasons. First, § 106(a) waives sovereign immunity for “a governmental unit.”

       The phrase "governmental unit" is defined in 11 U.S.C. § 101(27) as follows:

              “governmental unit" means United States; State; Commonwealth; District;
              Territory; municipality; foreign state; department, agency, or instrumentality of
              the United States (but not a United States trustee while serving as a trustee in a
              case under this title), a State, a Commonwealth, a District, a Territory, a
              municipality, or a foreign state; or other foreign or domestic government;

       Id. (emphasis supplied).

       Thus, by its plain terms, the Bankruptcy Code does not contain an unequivocally express
       waiver of sovereign immunity for United States trustees. To the contrary, United States
       trustees expressly are excepted from the § 106(a) sovereign immunity waiver.

Balser, 327 F.3d at 908. Second, “[t]he selection of the 59 enumerated provisions expressly
made applicable to governmental units [in § 106(a)] shows that Congress chose to limit the
abrogation of sovereign immunity to bankruptcy causes of action.” 2 COLLIER ON BANKRUPTCY
¶ 106.04[1]. Debtor’s counterclaims are not “bankruptcy causes of action” under the Bankruptcy
Code provisions identified in § 106(a).

       Immunity is not waived under subsection (b) or (c) of § 106 for at least two independent
reasons. First, both subsections waive immunity for governmental units that have filed a proof of
claim. The UST has filed a $650 proof of claim in this case for unpaid chapter 11 quarterly fees.
However, under Balser, the UST is not a “governmental unit.”

       In this circuit, the UST is not a governmental unit within the meaning of 11 U.S.C. §
       101(27). Balser v. Department of Justice, Office of the United States Trustee, 327 F.3d
       903, 908 (9th Cir. 2003) (United States Trustee was expressly exempted from definition
       of “governmental unit,” and thus was not affected by Section 106(a)'s waiver of sovereign
       immunity for governmental units), cert. denied, 541 U.S. 1041, 124 S. Ct. 2159, 158 L.

                     Case 18-03022-pcm         Doc 139      Filed 10/11/18
Peter Szanto
Carla Gowen McClurg
October 11, 2018
Page 5

       Ed. 2d 729 (2004).

In re Trans Max Techs., Inc., 349 B.R. 80, 91 (Bankr. D. Nev. 2006). See also In re Sann, 546
B.R. 840, 848, n. 7 (Bankr. D. Mont. 2016)(stating that the definition of “governmental unit” set
forth in Balser is binding precedent). Second,

       [u]nder section 106(b) [and, according to its terms, subsection (c)], the claim that may be
       asserted against the sovereign must be one that is ‘property of the estate.’ . . . A
       governmental unit that files a proof of claim, however, would not under section 106(b)
       waive its sovereign immunity with respect to a debtor’s personal claim against it that is
       not property of the estate.

2 COLLIER ON BANKRUPTCY ¶ 106.05[1][b]. See also Id. at ¶ 106.06[1] (“Just as with section
106(b), section 106(c) does not override a governmental unit’s sovereign immunity with respect
to a personal claim of a debtor . . . that is not property of the estate.”). The UST’s sovereign
immunity is not waived under subsections (b) or (c) of § 106 because there are only two possible
scenarios. First, the counterclaims are personal claims of Debtor’s and are not property of the
estate. If that is true, they do not fall within the waiver of immunity provided by either
subsection (b) or (c). Second, the counterclaims are property of the estate, in which case Debtor
lacks standing to assert them. Only the chapter 7 trustee has standing to assert claims that belong
to the bankruptcy estate.

       Debtor has not met his burden of showing that this Court has subject matter jurisdiction
over the counterclaims and, as a result, those claims will be dismissed.

       II. Debtor’s Jury Demand

        I will enter an order striking Debtor’s jury demand “because there is no right to a jury trial
in a § 727 action.” In re Brandenfels, 2015 Bankr. LEXIS 3410, *21 (9th Cir. BAP 2015). See
also In re Hallahan, 936 F.2d 1496, 1505 (7th Cir. 1991)(debtor waived right to jury trial in
dischargeability action by voluntarily filing bankruptcy petition); In re Schmidt, 188 B.R. 36, 37-
38 (Bankr. D. Nev. 1995)(questions concerning bankruptcy discharge “involve issues with an
equitable history” for which there is no entitlement to a jury trial).

       III. Consent to Entry of Final Judgment

        As stated above, Debtor does not consent to this court entering final judgment in this
matter. I conclude that, despite Debtor’s refusal to consent, I nevertheless have jurisdiction over
the claims asserted by the UST in this adversary proceeding and the constitutional authority to
enter final judgment on those claims.

       This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.
§ § 1334(b) and 157(a). An objection to discharge under § 727 is a core proceeding under 28
U.S.C. § 157(b)(2)(J). See also In re Henley, 480 B.R. 708, 765 (Bankr. S.D. Tex.
2012)(proceeding is core “if it invokes a substantive right provided by title 11 or if it is a
proceeding that” could arise only in a bankruptcy case).



                       Case 18-03022-pcm         Doc 139      Filed 10/11/18
Peter Szanto
Carla Gowen McClurg
October 11, 2018
Page 6

        A party’s consent to exercise of the Court’s jurisdiction is relevant only where a
proceeding is outside of a bankruptcy court’s constitutional authority as analyzed by the Supreme
Court in Stern v. Marshall, 564 U.S. 462 (2011). The § 727 claims at issue in this adversary
proceeding are within the Court’s constitutional authority as analyzed in Stern, and, as a result, I
will hear and enter final judgment in this matter despite Debtor’s refusal to consent in the
amended answer. “An objection to discharge ‘stems from the bankruptcy itself,’ and may
constitutionally be decided by a bankruptcy judge.” In re Demir, 500 B.R. 913, 918 (Bankr. N.D.
Ill. 2013)(quoting Stern). See also In re Jenkins, 507 B.R. 856, 858 (W.D. N.C.
2014)(bankruptcy court has constitutional authority to enter final judgment in adversary
proceeding objecting to discharge), rev’d on other grounds, 784 F.3d 230 (4th Cir. 2015);
Henley, 480 B.R. at 765 (same).
                                            Conclusion

        For the reasons stated above, I will enter an order granting the UST’s Amended Motion to
Dismiss. In an order entered on August 15, 2018, Doc. 62, I requested briefing from the parties
concerning Debtor’s jury demand and statement of non-consent to entry of final judgment. I
have determined that such briefing is no longer necessary or useful. For the reasons set forth
above, I will enter an order striking Debtor’s jury demand. I will also, for the reasons explained,
enter final judgment in this adversary proceeding despite Debtor’s lack of consent as stated in his
amended answer. The Court will prepare the order.

                                                     Sincerely,




                                                     PETER C. MCKITTRICK
                                                     Bankruptcy Judge

cc:    Peter Szanto
       Carla Gowen McClurg (via ECF)




                      Case 18-03022-pcm         Doc 139      Filed 10/11/18
